                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI



FEDERAL TRADE COMMISSION, et ano.,                  No. 4:18-CV-0128-DGK

                          Plaintiffs,

           v.

NEXT-GEN, INC., et al.,

                          Defendants.




                          NOTICE OF RECEIPT OF PAYMENT

       Plaintiff Federal Trade Commission (“FTC”) hereby provides notice to the Court and all

parties that on April 1, 2019, the FTC received from the Defendants the $21,595,000 payment

required by Section IV.B of the Stipulated Order for Permanent Injunction and Monetary

Judgment, Doc. 264, entered on March 13, 2019.



s/Richard McKewen                                 Dated: April 1, 2019
Richard McKewen, WSBA # 45041
Federal Trade Commission
915 Second Ave., Suite 2896
Seattle, WA 98174
Phone: 206-220-6350
Fax: 206-220-6366
rmckewen@ftc.gov

COUNSEL FOR PLAINTIFF
FEDERAL TRADE COMMISSION




        Case 4:18-cv-00128-DGK Document 274 Filed 04/01/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April, 2019, I caused the foregoing document to
which this certificate is attached to be delivered to the following, in the manner indicated:

Nathan F. Garrett                                 Braden M. Perry
ngarrett@gravesgarrett.com                        braden@kennyhertzperry.com
Benjamin L. Tompkins                              Jon Dedon
btompkins@gravesgarrett.com                       jon.dedon@kennyhertzperry.com
Andrew P. Alexander                               Kennyhertz Perry, LLC
aalexander@gravesgarrett.com                      420 Nichols Road, Suite 207
Graves Garrett, LLC                               Kansas City, MO 64112
1100 Main Street, Suite 2700                      via CM/ECF
Kansas City, MO 64105
via CM/ECF                                        Counsel for Defendants Reveal Publications,
                                                  LLC, AOSR Corporation, Gamer Designs,
Counsel for Defendants Next-Gen, Inc.,            LLC, and William J. Graham
Westport Enterprises, Inc., Opportunities
Unlimited Publications, Inc.,
Opportunities Management Co., Summit              Kristie Remster Orme
Management Team, LLC, Contest                     R. Pete Smith
America Publishers, Inc., Lighthouse              McDowell Rice Smith & Buchanan PC
FLA Enterprises, LLC, and Kevin R.                605 W 47th Street, Suite 350
Brandes                                           Kansas City, MO 64112
                                                  korme@mcdowellrice.com
                                                  petesmith@mcdowellrice.com
Nathan Atkinson                                   via CM/ECF
nathan.atkinson@ago.mo.gov
Eric Swan                                         Counsel for Defendants Montelago
eric.swan@ago.mo.gov                              Marketing, Inc., and Charles Floyd Anderson
Office of the Missouri Attorney General
615 E. 13th Street, Suite 401
Kansas City, MO 64106                             Leslie A. Greathouse
via CM/ECF                                        lgreathouse@spencerfane.com
                                                  Bryant T. Lamer
Counsel for Plaintiff State of Missouri           blamer@spencerfane.com
                                                  Duvel J. Pierre
                                                  djpierre@spencerfane.com
                                                  Spencer Fane, LLC
                                                  1000 Walnut Street, Suite 1400
                                                  Kansas City, Missouri 64106-2140
                                                  via CM/ECF

                                                  Counsel for Eric L. Johnson, Receiver


                                             s/Richard McKewen
                                             Richard McKewen
                                             Counsel for Plaintiff Federal Trade Commission


        Case 4:18-cv-00128-DGK Document 274 Filed 04/01/19 Page 2 of 2
